Citation Nr: 0939063	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches and light 
sensitivity, secondary to hepatitis.

2.  Entitlement to service connection for headaches and light 
sensitivity on a direct incurrence basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
Veteran's claim for service connection for hepatitis, and for 
service connection for headaches and light sensitivity, 
secondary to hepatitis.

In August 2006, the Board denied the claim for service 
connection for hepatitis.  The Board noted, however, that the 
Veteran's August 2002 notice of disagreement (NOD) had 
included disagreement with the claim for service connection 
for headaches and light sensitivity, but the RO did not issue 
a statement of the case (SOC) as to this issue.  Therefore, 
the Board remanded this claim for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Recently, the United States Court of Appeals for Veterans 
Claims (the Court) indicated that there are some circumstance 
sin which it is appropriate for the Board to deny a claim 
under one theory of entitlement and remand the claim under a 
different theory of entitlement, essentially bifurcating the 
claim.  See Tyrues v. Shinseki, No. 04-0584, 2009 WL 3163538 
(Vet. App. Oct. 2, 2009).  For the reasons discussed below, 
this is such a case. 

The Board's decision on claim for service connection for 
headaches and light sensitivity secondary to hepatitis is set 
forth below.  The claim for service connection for headaches 
and light sensitivity on a direct incurrence basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran is not in receipt of service connection for 
hepatitis.
CONCLUSION OF LAW

The criteria for service connection for headaches and light 
sensitivity as secondary to hepatitis have not been met as a 
matter of law.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, in VAOPGCPREC 5-2004 (2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  
In this case, the facts require a denial of the claim for 
service connection for headaches and light sensitivity as a 
matter of law; therefore, further discussion of the VCAA is 
unnecessary.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).

The above regulations reflect that a threshold requirement 
for establishing service connection on a secondary basis is 
that the disability for which the Veteran is claiming service 
connection be related to a disability that is already 
"service connected."  In this case, the Veteran has 
consistently maintained in his written submissions that his 
headaches and light sensitivity are related to his hepatitis.  
However, the Veteran is not in receipt of service connection 
for hepatitis, and, indeed, service connection for hepatitis 
was denied in the August 2006 Board determination that also 
remanded the claim for service connection for headaches and 
light sensitivity for issuance of a SOC.  The Veteran has not 
argued, and the evidence does not suggest, that his headaches 
and light sensitivity are related to the only disabilities 
for which he has been granted service connection, 
posttraumatic stress disorder and deformity duodenal bulb.

Therefore, as a matter of law, service connection for 
headaches and light sensitivity cannot be granted secondary 
to hepatitis, and this claim for service connection on a 
secondary basis must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for headaches and light sensitivity, 
secondary to hepatitis, is denied.


REMAND

As noted above, the Court very recently considered the 
general question of what constitutes a claim under VA law, 
and the specific question of whether the Board, when 
confronted with a service connection claim based on different 
theories of entitlement, may bifurcate the claim by denying 
it under one theory and remanding it under a different 
theory, essentially treating what was initially one claim as 
two claims.  See Tyrues v. Shinseki, No. 04-0584, supra.  In 
Tyrues, the Court accepted the Board's decision to deny 
service connection for a lung disability on a direct basis 
and to remand a claim for service connection for an 
undiagnosed illness based on the same symptoms, including 
shortness of breath, on a presumptive basis under 38 U.S.C.A. 
§ 1117.  In discussing this question, the Court also cited 
with approval a Board decision denying a claim for service 
connection on a direct basis and remanding a claim for 
service connection for the same disability on a secondary 
basis.  See Tyrues, 2009 WL 3163538, at * 9, n. 3 (citing 
Andrews v. West, 16 Vet. App. 384 (1999) (table)).  The Board 
therefore concludes that in some circumstances, bifurcating a 
claim in this manner is appropriate.  For the following 
reasons, the Board finds that this is such a case.

In this case, the claim was commenced with a May 2002 
statement in which the Veteran indicated his intent to file a 
claim for service connection for hepatitis and noted that as 
a result of this hepatitis and treatment, his eyes have 
become very sensitive to light, resulting in headaches.  The 
RO properly treated this statement as claims for service 
connection for hepatitis and for headaches and light 
sensitivity secondary to hepatitis.  However, the RO's June 
2002 VCAA letter referred only to the hepatitis claim, and no 
VCAA letter was ever sent with regard to the claim for 
service connection for headaches and light sensitivity.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The RO's failure to refer 
to the claim for service connection for headaches and light 
sensitivity in its June 2002 letter, or to send a separate 
VCAA letter regarding this claim, was therefore erroneous.  
Where such a VCAA notice error occurs, the Board must 
determine if the error has prejudiced the Veteran and 
therefore warrants a remand of the claim.  See 38 C.F.R. § 
19.9(a)(1) (remand required only when further action "is 
essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).


The Board cannot find that the error in not providing any 
VCAA notice with regard to the claim for service connection 
for headaches and light sensitivity did not prejudice the 
Veteran.  Significantly, although the Veteran consistently 
argued that his headaches and light sensitivity were due to 
his hepatitis, the October 2009 Appellant's Brief included 
arguments based on a claimed relationship between the claimed 
disability and military service.  The Board is thus required 
to consider service connection for headaches and light 
sensitivity on a direct incurrence basis as well on a 
secondary basis.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  Cf. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(under pre-VCAA well-grounded rules, where Veteran has 
properly made out a well-grounded claim for a current 
disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the Veteran").  
Moreover, the Board's denial of service connection for 
hepatitis in the August 2006 was based on the absence of 
evidence of a current disability, even though the Veteran 
had, prior to his filing of the claim for service connection 
for hepatitis, been diagnosed with this disability.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing 
Gilpin v. West, 155 F.3d 1353, 1556 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)) 
(requirement of evidence of a current disability is met if 
there is evidence of the condition at some time during the 
appeal period).  Thus, the Veteran's argument that his 
headaches and light sensitivity are related to his previously 
diagnosed hepatitis could be part of an argument that his 
headaches and light sensitivity are related directly to 
service, rather than that they are simply related to 
hepatitis, a non-service-connected disability for which 
service connection is not available on a  secondary basis.

Therefore, informing the Veteran of how to establish service 
connection for headaches and light sensitivity on a direct 
incurrence basis could have resulted in the submission of 
evidence or arguments indicating that his headaches and light 
sensitivity are directly related to service, and the failure 
to so inform him cannot be said to be harmless.  A remand is 
thus required for appropriate VCAA notification with regard 
to the claim for service connection for headaches and light 
sensitivity on a direct incurrence basis.

Accordingly, the claim for headaches and light sensitivity on 
a direct incurrence basis is REMANDED for the following 
action:

Send the Veteran a VCAA letter that 
addresses the claim for service 
connection for headaches and light 
sensitivity on a direct incurrence basis.  
The letter should explain to the Veteran 
that he cannot be granted service 
connection for headaches and light 
sensitivity based on their relationship 
to hepatitis because service connection 
for hepatitis has not been granted, but 
that he may argue that that headaches and 
light sensitivity are directly related to 
service.  Notice of the disability rating 
and effective date elements should be 
provided at the same time.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


